The Opinion of the Court was delivered by Caton, J. William Draper, who held the legal title to the premises in question in trust for McFarland, the complainant, fraudulently conveyed it to the four infant children of John Barnhart. For the purpose of setting aside this deed, and obtaining the legal title in himself, this bill was filed by said complainant, making Draper and his grantees, defendants, together with many other persons, whose names or connection with the transaction, it is unnecessary to state. Pending this suit, William Draper died, and, by a supplemental bill, his widow and heirs were made defendants, together with Rogers, who was the guardian of the infant heirs of John Barnhart, to whom Draper had conveyed the legal title, who, as such guardian, while they held that title, received one hundred seventy three dollars and twenty five cents of the rents and profits of the land. The decree below secures to the complainant the title to the land, and, among other things, directs that the said guardian of the infant heirs of John Barnhart, and the said widow and heirs of William Draper, shall pay to the said complainant the said sum of one hundred seventy three dollars and twenty five cents, to be made of the estate of the said William Draper, which has come to their hands, if any, and if none, then to be made of their and the said guardian’s proper goods and chattels, lands and tenements, and that they pay all the costs, for which execution is awarded. This writ of error was sued out by four of the said heirs of William Draper, and this portion of the decree, as to them, is assigned for error, and it is undoubtedly well assigned. It is unnecessary to inquire whether the imputations of fraud against William Draper were of such a character as to have made him a proper party, and to have authorized any decree against him; but so far as his heirs were concerned, with him the fraud died, unless it descended to them with some property, the title to which was tainted with the fraud. Such was not the case here. Nothing appears in the pleadings, showing that any thing descended from their ancestor to these plaintiffs, and certainly not the title to this land, for the complaint is not that he acquired the title improperly, but that he parted with it fraudulently. These plaintiffs have had nothing to do with any part of the transaction. William Draper was a trustee, and when he conveyed the title fraudulently, his grantees became trustees in his stead, and against them and not against strangers should the cestui que trust have sought for redress. The plaintiffs here never pretended to have any title to, or interest in the premises, and to the whole transaction were they entire strangers. Nor did they or any one for them, receive any of the rents and profits of the land, but they went into the hands of Rogers, the guardian of the infant heirs of John Barnhart, who held the legal title, and I presume it was against them that this part of the decree was intended to have been made, instead of the heirs of William Draper, whose names must have been inserted through mistake. Whether such a decree against the heirs of Barnhart would have been proper, it is unnecessary now to say; but there would certainly have been much more pro% priety in it, than in the decree which was made against the heirs of Draper. An objection was made on the argument, that the record is not complete, all of the evidence being omitted. That was entirely unnecessary, because the bill shows no ground for relief against the plaintiffs here. If all of the evidence were here, and we should see that the complainant was entitled to any relief against any of the other defendants below, which the decree does not give him, still we could not reform the decree as against them, for they are not before us. Had the complainant been dissatisfied with any portion of the decree, he might also have brought a writ of error, and brought those defendants in; and he may probably do so yet, should he think proper. Sa much of the decree of the Court below as is against these plaintiffs must he reversed, and, as to them, the bill dismissed with costs. Decree reversed.